 ELLER* /4. CO.57Eller & Company, Inc., and Gary Lee Jones andArthur Lee Brown•,International Union of Operating Engineers Local675; AFL-CIO and Gary Lee Jones and ArthurLee Brown. .Cases 12-CA-10556, 12-CA-10587, 12-CB-2480-1, and 12=EB-2480-2••30 November 1984'DECISION' AND ORDER' By MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 25 June 1984 Administrative Law JudgeJames J. O'Meara Jr., issued the attached decision.The General Counsel filed exceptions and -a sup-parting brief, and the Respondent Union and the-Respondent Employer filed answering.briefs. The_Respondent UniOn'also.filed" cross-exceptions and a.†supporting brief.'^- The -National Labor- Relations Board has delegat-ed its authority in this -proceeding to - a three-member panel:The Board has considered the decision and the -'record in light of the exceptions- and briefs and hisdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.ORDER:,•The recommended Oider of the administrativelaw judge is adopted and the complaint is dis-missed.The mations of the Respondent Union and the Respondent Employerto strike the' General Counsel's Notice of Authority are denied as lackingmeritThe General Counsel and the Respondent Union have excepted tosome of the Judge's credibility findings The Board's established policy isnot to overrule an 'administrative law Judge's credibility resolutions unlessthe clear preponderance of all, the relevant evidence convinces us thatthey are Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950),enfd 1.88 F.2d 362 (3a Cu' 1951) We have carefully examined the recordand find no basis for reversing the findingsDECISION, STATEMENT OF THE CASEJAMES J. O'MEARA -JR., Administrative Law JudgeThese cases were consolidated and-tried at Miami, Flon-,da, on May 3 and 4; 1983:- The Charges were filed by'Gary Lee Jones 'and Arthur Lee BioWn against theUnion .Respondent on January 20, 1983, Subsequently,Jones and Brown filed additional charges against theCompany Respondent on -February 1 and 24, 1983,• re-spectively On March 9, 1983, a consolidated• complaintwas issued based on the four charges. That complaint al-leges that Jones and Brown were discharged by the Re-spondent Eller & Company, Inc. in response to the re-quest of the Union. The- complaint also alleges that theUnion, through several officials, threatened several em-ployees with loss of employment because of Alien - in-•traunion political views and activities ,,The cornplaintcharges that such activities constituted y'iolatio-ns-of Sec-tion 8(a)(1) and (3) and Section 8(b)(2)of the Abt.,- The Respondents, Eller'Company, 'Inc and the.Union, deny that they have violated the Act. . •On the entire record,_ including my observation of thedemeanor of the witnesses, and in consideration ,of the:briefs filed by the General Counsel; the Company 'Re-'spondent, and-the Union Respondent, J. make the follow-ing • ',. -FINDINGS OF FACT,;,, I JURISDICTION •..-•Respondent Eller & Company, Inc. '(Eller) is a Floridaco-rperation with several offices and place's-of business in.the.State•of Florida, including its faciliiy located.at Port'Everglades, Florida. It has been engaged in the businessproviding maritime services, including stevedoringservices and' warehousing at various locations in several'States including its facility at Port _Everglades, 'Florida,which is the site of the incident giving rise to this- case.During the past 12 months, Respondent Eller, in thedotirse and conduct of its business operations, performedservices valued in excess of $50,000- in States other than'the. State • of Florida, and is now, -and has' been at alltimes material; an employer engaged in commerce withinthe'meannig,of Section 2(2), (6), and (7)-of the ActRespondent International Union of Operating 'Engi-neers; Local 675 (the Union) is now, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act.I find that it will effectuate the policies of the Act toassert jurisdiction in this case.:IL STATEMENT OF, FACTSA - The Business of Respondent- Eller' Eller is:engaged in the mantimesindustry as a shippingagent and Provides stevedoring and other maritime serv-ices at various seaports throughout Florida, Virginia, andTexas- At its Port Everglades, Florida operation theCompany employs operating 'engineers represented bythe UniOn as well as other employees. Approximately 3Percent_ of 'the vessels unloaded by Eller at Port 'Ever-glades' require the use of Eller-operated cranes and unioncrews to operate them.'B. Eller's Employment of Operating Engineers . 4The number of operating engineers engaged to operate..Eller's cranes 'constantly changes due to fluetuatiOns in-the nuinber and type of vessels for which Eller providessteyedonng facilities These operating engineers are Ob-tained through the Union's hiring hall and at the requestof Eller. As a result of these circumstances, layoffs ofoperating engineers occur frequently. In 1982 Eller laidoff a, total of 18 crane operators;' some of the operatorshave been hired and laid off several -tinies,during theyear.273 NLRB No. 10 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the`practice 'of the Company at 'all times materi-'al tiy the issues, in 'this 'complaint to maintain four "per-manent"' OP6-aters_ or "continuous"- employees: Thesepermanent ciPerators perfornied th•ir duties in † teams -oftwo and Operated-itid Maintained two cranes. The fourcontinuous 'emplOyees' 'were treated. 'differently fromother operators by the Company in that they were paid50 cents per hour over and above that wage required<by-a collectiVe-hargaming 'contract with the Union to whichEller was signatory:-'.They also were allowed to remain"on the clock" whenever there was "downtime" Otheremployees known as "needed employees" were clockedout during "downtime." The 'continuous employees werealso able to qualify for 1-week vacations every 6 monthsand, different from the‡as needed employees," wore urn-'forms identifying them as Eller employees. The .ComPa-ny,determined,,which. of its operators, would,be deemedcontinuous- employees and† such continuous employeeswere changed fromjime,to time. The practice, of treating†four of the union operators as continuous employees was'at the Company's option and was not required by tip.collective-bargaining, agreement with the 'Union ,Thatcollective-bargaining 'agreement with the Union, did -notprovide- feu- any Seniority † for operating. engineers inregard to their employment either as continuous employ-ees or -as 'needed employees. At the time of the layoff ofGary Lee Jones and Arthur Lee Brown, each was what'has been- described' as..,continuous , employees, Brown,having been engaged. in† that capacity, continuouslyduring the year that the two operator,,teams were in use.Jones entered the status of continuous employee on May-22, 1982,1, as a replacement for another continuous em-ployee who had been fired†.C. The-UnionThe Union and Eller are parties to a collective-bar-gaining agreement appli'cable' to the operating engineersemployed by Eller The contract, in effect at the timematerial to the issues in this 'case, 'was one of a-successionof contracts The local -union is administered ..by. the†busi-ness manager, who, since 1976; has been Dennis Walton.The 'business manager is elected by the members of thefocal union .On'August 14, an election for local union of-.ficers- took, place. The prime candidates, were incumbentDennis Walton and † a -challenger, Gus ,Chandler. Thecampaign pursued 'by Walton. and Chandler was intensiveand resulted _in a close election. in which ,Walton waselected. There are 2200 union members . of whom 1160voted in this election. Walton, the winner; received aplurality of about 26 votes:2,,The duties of the business manager of the_ local union"include the responsibility for, negOtiating contracts, hiringand;firing union staff, the,resporisibility for the operation, of the local union, appointment of all shop "ste,Wards, arid, the day-to-daY operation and oversight of the loeal' All dates are in 1982 unless otherwise indicated2 The record is unclear as to these total's but is is well established thatthe nninber of 'ballots was' substantial and the margin of the winner wassmallsD. Discharge of Jones and BrownOn or about October '21, 1982; Eller experienced ad-verse economic-conditions and a reduction in its employ-& complement- was 'neces'sary.3 Six members of the-Union', including Jones and Brown, were- selected byEller for layoff Four members' of the-Union continuedemployment in the status of permanent ,employees. Theselection of those employees' to be laid off was not madeon the basis of seniority in length of employment withEller. An evaluation was made by supervisory personnelof Eller. The inclusion among the employees to be laidoff of Jones and Brown was due to their "attitude" re-flected on the job and 'arising out of the perceived ad-verse results of the. union election Of August 14. Duringthe period from ihe date of-the election to the October.2,1 discharge, both Brown and Jones had demonstratedtheir' disappointment, with the results of the , union elec-tion. They † did not converse with fellow employees atthe Eller facility. They did not participate in the sharedfunctions of their jobs: such as the cleaning 'of equipmentand the maintenance and repair of equipment, and theyengaged in unauthorized absences from the area-in, they 'were expeeted to perform their job. These two op-erators were each one of a crew comprising two opera-- -tOrs -and were deemed continuous employees and worked.as the partner or second member-of a crew. Their refusalto, participate in their assigned work caused the otherciew members to undertake an undue share of the allo-cated work The situation was so apparent and destruc-tive of amicable working 'conditions that an Eller super-visor, after unsuccessfully attempting to resolve the mat-ters within' the Eller Company, called on Union BusinessManager Walton to </isit the worksite and 'exhort the op-erators to cooperate in the performance of their workWalton appeared at the premises of Eller and advised the'employees, who, were also members, of the Union, that'the election was over and that they should return to theamicable work relationship which existed prior to theelection. The , condition Which Prompted Eller supervi-sors to request the intervention of Walton was sufficient-ly apparent that Charging Party Jones, in an effort tosmooth relations, sponsored a iricnic in early Septemberto which both employee and management personnel' of_ Eller were invited Respondent's manager, Coenen, inconsultation with other supervisory personnel, selectedJones and Brown for layoff because of the "attitude" ofthese employees as described above even though bothJones and Brown -had in the past been members of thecontinuous employee cadre which was maintained at: the,option of the Company. Other. operators who had sup-ported- Walton's adversary were retained by the Compa-ny and supporters of Walton were among, those laid off.. pt. -THE ALLEGED UNFAIR LABOR PRACTICE.'BrOwn and_ Jones Contend that they were includedamong the 'personnel to be laid Off on October 24 be-cause of their activities during 'the' intraunfon election3 There's no contention on the part of the parties to this action that'the reduction of Ellees employee complement was ccintrived or unneces--'sary' ELLER & CO.59where the principal candidates were Walton and Chan-dler. They allege that the Union, through Business Man-ager Walton, 'influenced Eller to lay them off becausethey were active and vocal in support of. the unsuccess-ful campaign of challenger Chandler. In support of thisallegation, they cite several instances occurring beforeand after the election of August-14 as evidence of theirallegations. The -campaign was hard fought and each ofthe candidates, Walton and Chandler, vied for the sup-port of the various operators who were members of thelocal union. Included among these are Jones and Brown.The record suggests that ,they were Of such statureamong the union operators at Eller that their support fora particular candidate would generate like support fromother members of the Union. As a result, Walton visitedamong the employees including Brown and Jones priorto the election. About 1 week before the election Waltonis alleged by Jones to have said, "Whoever does_ not sup-port me will be down the road" Although Waltondenies this statement, no further elaboration on its mean-ing, or definition of any innuendo conveyed by suchstatement, appears in this record On' August 12, 2 daysbefore the election, Walton, in discussions with Brown inthe presence of other union employees at Eller, is allegedto have stated that he wanted good- men to support hiscandidacy. Brown asked him if that were so, why heitadrelieved Randy Costin and George Elvis? Walton alleg-edly replied that people who do not support him do not'work for him Again on August 13, the day -before theelection, Brown, who, up to that date had been the unionsteward at Eller, was replaced by Douglas Bates.- About 2 weeks after the election the new businesssteward, Douglas Bates, encountered Jones and Brownon the sob and told them to "watch Out you will be re-placed at Eller." The record does not disclose any elabo-ration by Bates as to his meaning or intent on this occa-sion nor did Jones or Brown question him about it.Also, approximately 2 weeks after the election, BobKrickovitch, the equipment superintendent, had occasionto .call the union hall. to advise them that they werelaying off a union operator because of incompetence.The call, allegedly made in the presence of Brown, wasto a union official by the name of Joe Gagne. Krieko-vitch is alleged to have stated to Brown that, during theconversation, Gagne had said to Krickovich that if theylaid off anyone they should lay off Brown. Krickovitchdenies such a telephone conversation. Again, after theelection and approximately 1 week before the October 21layoff, Bates, in a conversation with Brown and Jones,allegedly told them that they were to be laid off He re-turned several hours later and told them they would notbe laid off. Bites denied knowing whether they were tobe laid off or having told either BroWn 'or Jones thatthey would or would not be laid off.On the -morning of October 21, Pete Pescatore, whowas acting as the equipment foreman in the absence ofKrickovitch, informed Jones and Brown that they hadbeen laid off. Later, on October 21, Jones and Brownspoke to Coenan, Eller's manager,- regarding the reasonfor their being included among those employees to belaid off. Allegedly, Coenan stated that they had been laidoff because of their "political views and that the layoffwas a direct order from the Union hall." ,Coenan deniesthat their discharge had been a result of an order frOMthe union hall and he also denies that .he had told Jonesand 'Brown that Coenan's reason for including Jones andBrown among those employees to be laid off was their"attitude" comprising their' failure to communicate withother employees, their failure to remain on the sob, theirfailure to obey orders from the craft supervisors, • andtheir failure to Maintain their cranes.IV DISCUSSION AND CONCLUSIONSThe General Counsel specifies three Clistinct chargesagainst the Respondents. First, he 'contends, that Re-spondent Eller violated , Section 8(a)(3) by terminatingthe employment of Gary Lee Jones and Arthur LeeBrown because of their union political beliefs and activr-.ties. Second, the General Counsel alleges that Respond-ent Union violated Section 8(b)(2) of the Act by causingthe discharge of Ga`ry Lee Jones and Arthiir Lee Brownfrom Eller's employment Third, the General Counselcontends that the Union violated Section 8(b)(1) of theAct by threatening and coercing employees With loss ofemployment because of' the employee's union politiaalbeliefsThe first two issues delineated ,above are reflected inthe allegations in the complaint _whereby the GeneralCounsel charges-that the Union requested Eller to termi-nate the employment of Jones and Brown because theyhad failed to support the successful candidate for busi-ness manager in the union electionThe evidence reflects, as stated above, that on October21 Eller found it necessary, because of economic condi-tions, to lay off six, of their crane ,operators because of areduced demand for such cranes. There, is no contentionon the part of the General Counsel that the need to layoff these six employees was not economically prompted.The single issue in this regard is -the inclusion of GaryLee Jones and Arthur Lee Brown among the six employ-ees laid off. Lee and Brown, contend that the Union di-rected that they be included among the six employees tobe laid off because of their opposition to the successfulcandidate for business ,manager, Dennis Walton, in theprior election. The only direct_ evidence of this consistsof the statement_ -by Jones and Brown that Coenan,Eller's manager, told them that they were discharged forpolitical reasons and on direct orders from the Unionand that a list of employees to be laid off was given toCoenan. Coenan denied the statement attibuted to himand also denied that the Union had any influence what-soever in the- selection of employees to be. among thoselaid off. No list of such employees was produced norwas there any evidence of such a list.- Coenan contends that it was he who made the selec-tion of Jones and Brown to be among those laid off. Hestated that the_ reasons for the inclusion of Jones andBrown to be laid off was their "attitude ". After the elec-tion of Walton, Jones and Brown became sullen, refusingto communicate with the other members†of their cranecrews, and were away from the sobsite,when needed and-would not participate in. their share of the..work in boththe operation and maintenance of she particular equip- 60'DECISIONS OF NATIONAL LABOR RELATIONS BOARDment with which they were charged Fellow employeeshave testified in this record that both Jones and Brownrefused to take a proportionate share of the work in theoperation and maintenance of the crane which they oper-ated. On one occasion, deemed characteristic, a cranewas in need of maintenance or repair work and the crewwas asked to attend to the work in order that the cranewould be operable by 1 p m. Brown and Jones left thelocation of their work with the crane and went to lunch,which conduct, but for other employees, would haveprecluded the operational status of the crane by 1 p.m.The evidence also reflects that Jones and Brown wouldnot participate in the maintenance of their cranes as wasrequired by their jobs and were tasks which they hadperformed prior to the election. Coenan characterizesthis action as a poor "attitude." He is also charged tohave said that the reason for Jones and Brown's inclu-sion among -those to be laid off was their "politicalyiews." Although Coenan denies the use of the term"political views," it is probable that, since Jones' andBrown's reaction was to the results of the union election,such a posture could be deemed political views with theuriderstanding that politics were those a and within theUnion.The situation after the election became intolerable tothe supervisory personnel at Eller" and they requestedBusiness Manager Walton to visit the port, talk to themen, and attempt to reconcile the differences in orderthat the work at the port could continue without the dis-ruption and delay caused by union politics. Walton cameto the _port, talked to the Union members employed byEller, and urged them to forget the election and the pre-vious campaign and wOrk harmoniously in order that thejob which they were called on to perform could be ac-complished to the satisfaction of management Jones alsorecognized the aura of discontent prevailing at Respond-ent Eller's facility since he; in September, had sponsoreda picnic to which both union employees and manage-ment personnel of Eller & Company had been invited.Jones acknowledged the purpose of the picnic was to al-leviate the tension and reduce the discontent among theemployees at Eller It seems, therefore, that the postelec-tion atmosphere at Eller & Company was tense and dis-ruptive. Coenan perceived Jones and Brown to be all, orsome, of the cause of such conditions" and he selectedthem to be laid off in order to retain 'employees whomhe perceived to be qualified and compatible with a moreamiable atmosphere.I find that the reasons attributed by Coenan for thelayoff of Jones and Brown are persuasive in view of theconditions existing after the election at Eller. Further, itis improbable that in the event the Union had influencedthe inclusion of Jones and Brown among those to be laidoff, that Coenan would have expressed this to the em-ployees so affected. There is no supporting evidence ofCoenan having made the statement nor is there any evi-dence of the exisience of va list of such employees. It isfurther significant that among the six employees laid offon this occasion, 'Several were Walton supporters duringthe recent election .The Charging Parties, Jones and Brown, infer greatsignificance to the fact that they were members of thecontinuous employees, "permanent employees," or"cadre" of operators whom, according to Eller's prac-tice, were retained even in times of slow work Theycontend by innuendo that this position gives them sometenure not available to other employees. It must be notedthat in March, Jones became a member of such cadreonly after - another former cadre employee was dis-charged. By this very fact Eller's position is confirmedthat the membership among the permanent- employeesdid not depend on seniority nor other factors exceptthose that tended to create a better working crew of em-ployees. The benefits to their permanent employees werevoluntarily granted by the Employer. Such things as a50-cent increase in wages over scale and being permittedto stay "on the clock" during downtime were amongsome of these benefits. The contract did not require suchbenefits and the Union was aware that Eller grantedthem. Notwithstanding the detailed description of thiscadre, the membership within it was not entitled to anytenure or special preference. Therefore, notwithstandingJones' and Brown's good performance prior to the elec-tion, when their persistence in permitting their politicalviews of union matters to interfere with the discharge oftheir employment and that of other employees the Em-ployer had the right, in selecting those employees to belaid off, to number them among such employees. Thus,the contention of Coenan that Jones and Brown werelaid off because of their "attitude" and/or their "politicalviews" is persuasive when weighed against the self-serv-ing, unsupported testimony of Jones and Brown thatCoenan made a statement suggesting a contrary reasonfor their discharge, I, therefore, credit the testimony ofCoenan and find that the reasons for including Jones andBrown among those to be laid off were legitimate, lawfulreasons and not the result of influence or urging by theUnion Another factor in suport of such a conclusion isthat there appears to be no reason in this record that theEmployer should subserviate its judgment as to whoshould' be employed to the Union. There was an abun-dance of operators and nothing in this record to indicatethat the Union was in a position to enforce their sugges-tion; on the contiary, layoffs were frequent and opera-tors were numerous.Several collateral episodes are contained in this recordapparently in an attempt by the General Counsel tocreate an aura, by innuendo, of interference by theUnion During the ' campaign, prior to the election,Walton was alleged to have stated that, "No one worksfor me unless they support me." The record shows thatthe office of business manager of the Union carries withit a number of appointment rights including that of assist-ant business manager, "No one works for me unless theysupport me." Specifically, Randy Costin, an assistantbusiness agent, was removed as an assistant businessagent by Walton. On the day before the election, Waltonremoved Brown, from his job as steward and appointedDoug Bates to such position. These appointments are theprerogative of the business manager of the Union anddoes -not support the contention that Walton, the business'manager of the Union,- intended his remarks to refer to ELLER & CO61the employment of the union members with the employ-er. I find this evidence to be nonprobative of the issuesApproximately 2 weeks after the election, Brown hadthe occasion to be in Krickovitch's office. Krickovitchhad placed a call to the union hall asking for Walton, thebusiness manager, or Joe Gagne, the assistant businessmanager. The purpose of the call was to discuss with theUnion the replacement of an employee the Company in-tended to discharge because they were dissatisfied withhim. After concluding the conversation with Gagne,Knckovitch, according to Brown, turned to him andtold Brown that Gagne had informed him that if Ellerwanted to lay off anybody at the jobsite that it should beBrown. Knckovitch denies that Gagne had told him thatif anyone was to be laid it should be Brown and he alsodenied that he told Brown that Gagne had so stated. Theemployee with whom Eller had been dissatisfied was dis-charged. Here again we have the testimony of Brown asto the conversation with Krickovitch and Krickovitch'sdenial of the conversation. No further action on the partof the Union or Eller is related to this conversation 4 Itwould probably be necessary to determine Knckovitch'sstatus as a supervisor if the evidence arising from his tes-timony was significant. Since no probative value is at-tached to the testimony of Knckovitch in regard to hisconversation with Gagne, it becomes unnecessary to de-termine Knckovitch's statusOther statements attributed by Jones and Brown to thenew union steward, Bates, create what could be de-scribed as an innuendo. Statements such as Bates alleged-ly having stated that Jones and Brown were to be laidoff and then an hour or two later that they were not tobe laid off are nonprobative of the issues of the caseJones and Brown contend that when they confrontedCoenan he allegedly told them that they were dischargedbecause of direct orders from the Union They asked himif he would testify to that before the Board Coenan wasalleged to have said that he would tell the truth. Subse-quent efforts to get a statement from Coenan to theeffect that the Union had directed their layoff were una-vailing. The request to Coenan for such a statement wasmade after the Charging Parties had filed their complaintagainst the Union and before they had filed a similarcomplaint against the Company. In this interim, and onthe refusal of Coenan to give them a statement in themanner which they requested, Jones and Brown went toSteven Erb, vice president of Eller's Florida operations.They advised Erb that they had been unsuccessful in get-ting a letter from Coenan stating that the reason for theirinclusion among those employees laid off was because ofpressure from the union hall, and that unless they gotsuch a letter they would bring action against Eller before4 Krickovitch's status is not clear in this record in that he is mentionedby several different titles One of the titles was craft foreman The posi-tion of craft foreman is defined in the collective-bargaining agreement be-tween Eller and the Union This agreement expressly provides for a craftforeman who shall not be deemed a supervisor Sec V. art 3 provides, inpart. that The craft foreman will be the leadman of the employees in thebargaining unit Such individual, however, shall neither have the author-ity to, nor shall exercise any of the functions customarily "exercised bysupervisors within the meaning of the National Labor Relations Act, asamended, and in no way shall such individual be deemed to be an agentof the Union S'the Board Erb told Jones and Brown that he wouldadvise Coenan that they had come to see .him which hedid and no further action on the subject was carried onby Erb On Februrary 7 and 24, 1983, respectively, Jonesand Brown caused the filing of a companion complaintagainst the Company.There is evidence in this record comprising a lettersent by Brown to the general president of the Union.That letter stated that Walton had influenced their layoffbecause of their opposition to him in the election.Walton, in response to a query in that regard from thegeneral president, requested a statement from the compa-ny as to the reason for the inclusion of Jones and Brownand directed such letter to the president of the Union.The letter from the employer indicated that the reduc-tion was due to a reduced demand for cranes created byeconomic conditions.In summary, it is my conclusion that Jones and Brownwere included among those to be laid off on October 21,because of their selection by the management based onthe perception that working conditions at the Employer'sfacility would be improved and best served by the layoffof Jones and Brown I find that the General Counsel hasnot discharged the burden of proof by the evidence inthis record that the inclusion of Jones and Brown amongthose to be laid off was instigated by the Union nor wasthe result of pressure by the Union on the Employer Ifurther find that the General Counsel has not establishedby a preponderance of the evidence that the Union tooksteps to influence the inclusion of Jones and Brownamong those to be laid off on October 21.Jones and Brown have testified to certain statementsmade by Walton, Coenan, Bates, and Krickovitch. Eachof these statements can be characterized as self-serving toJones and Brown as none of the statements are corrobo-rated by other testimony and all have been denied by thealleged declarant Nothing in the observed demeanor ofthe alleged declarants and nothing in the content of theirdenials gives me cause to discredit their testimonyExcept for the alleged statement of Coenan that Jonesand Brown were laid off because of direct orders fromthe Union, all of the content of the statements fall shortof establishing that the Union was instrumental in Jones'and Brown's discharge or that the Company succumbedto alleged influence by the Union in the selection ofJones' and Brown's layoffAll evidence considered, it is my finding that the Gen-eral Counsel has faded to establish, by a preponderanceof the evidence, the allegations made in the complaint.CONCLUSIONS OF LAW1 The Respondent, Eller & Company, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2 The Respondent, International Union Of OperatingEngineers Local 675, AFL-CIO, is now, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.3. The General Counsel has not established, by a pre-ponderance of the evidence, that Respondent Eller & 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Inc. nor Respondent Union violated the Actas alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edPORDERThe complaint is dismissed in its entirety5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings. conclusions. and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses